DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment received on 11/29/2021 is acknowledged.  Claims 10, and 14 have been amended. Claims 10-14 and 17 are currently pending and have been treated on the merits. 

Response to Arguments
	Upon examination of the claims, arguments, and art, the examiner contacted applicants with a suggested examiner’s amendment to place the application into condition for allowance.  Applicant’s representative rejected the proposed amendment. The suggested amendment is reiterated at the end of this Office Action.     
Regarding the rejection of claim 14 under 35 U.S.C. 101, Applicant argues that the composition now claimed is not found in nature.  This argument has been fully considered, but is not found persuasive.  Applicant claims the composition comprises a vehicle selected from a number of components which are readily found in nature with bacteria.  For examples sugar, starch and cellulose derivatives include within their scope sugars such as glucose which is found throughout the nature and within environments where the bacteria claimed is found.  Further phosphates, carbonate and sulfate derivatives are claimed, which include natural salts and minerals found throughout nature and within environments where the bacteria claimed is found.  The additional elements do not add significantly more to the judicial exception.  
	Regarding the rejection of claims 13 and 14 under 35 U.S.C. 112(a), applicant’s arguments regarding the availability of ATCC 15700 and BCCM LMG 23729 are found persuasive.  It is noted that if the strains become non-readily available in the future, such change in availability may render any potential claims requiring those strains to lack adequate written description.  
	In light of Applicant’s statement, the rejection based on strains FERM BP-11175 and NITE BP-024600 are withdrawn. 
	Regarding the rejection of claims 10-13 and 17 under 35 U.S.C. 102, the newly added limitations are addressed in a new rejection necessitated by amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a microorganism that is isolated from nature. As noted in the specification the strain of bacteria NITE BP-02460 was isolated from the feces of a human infant ([00065]-[00067] of instant specification).  This judicial exception is not integrated into a practical application because the microorganism itself is claimed. The claim further requires additional element of a vehicle which may be a number of components, including sugar, starch, cellulose, phosphate, carbonate and sulfate derivatives.  These limitations are recited at such broad level that they include natural compounds, such as glucose, sugars, phosphate salts, carbonate salts and buffers as well as sulfate salts found within the body.
The claim thus does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  This strain has been isolated from nature and has not been further manipulated to create something which is not a product of nature or significantly more than the product of nature. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owczarek (WO2012036575) as evidenced by Peng (“Analysis of trans-resveratrol and trans-piceid in vegetable foods using high-performance liquid chromatography” International Journal of Food Sciences and Nutrition, 2015 77(7) 729-735), Kuhnle (“Phytoestrogen content of fruits and vegetables commonly consumed in the UK based on LC-MS and 13C-labelled standards”, Food Chemistry, 116(2006), 542-554) and Pothavorn (“Sap Phytochemical Composition of Some Banans in Thailand” Journal of Agricultural and Food Chemistry, 2010, 58, 8782-8787).
Regarding claims 10 and 17 and the limitation “A method of producing an aglycone(s), the method comprising the steps of: A) culturing a bacterium belonging to the genus Bifidobacterium in the presence of a glycoside(s) at a temperature of from 25 to 45 °C… wherein the glycoside(s) comprise(s) at least a resveratrol glycoside” and “A method of promoting the production of an aglycone(s) from a glycoside(s) at a temperature of from 25 to 45 °C, the method comprising the step of culturing a bacterium belonging to the genus Bifidobacterium in the presence of the glycoside(s), wherein the aglycone(s) comprise(s) at least resveratrol.”, Owczarek teaches a method of producing a fermented beverage from bananas (Abstract). Owczarek teaches that Bifidobacterium, including breve ATTC 15700, also referred to as KKP2028p (Table I) may be added as a supplement (Claim 1) to form the fermented fruit product.  Owczarek further teaches that the strains of Bifidobacterium may be used in the method of fermenting a beverage (Claims 8 and 9).  Owczarek teaches an embodiment in which Bifidobacterium breve ATCC 15700 is added to a starter culture comprising banana puree  (Page 10 Ln 1-Ln16). Owczarek teaches that the banana fermentation is conducted at 37°C (Page 10 Ln 6-10).  As evidenced by Peng, bananas comprise trans-piceid, i.e. trans-resveratrol glycosides (Table 5).  Owczarek thus teaches the culturing of a Bifidobacterium in the presence of resveratrol glycoside within the temperature range claimed.   Owczarek further teaches the use of a strain instantly claimed having the property of producing aglycone resveratrol.  
Regarding claim 10 and the limitation “B) collecting the aglycone(s) produced in a culture obtained by culturing the bacterium”, Owczarek teaches the resulting product is placed into glass unitary packages (Page 10 Ln 11-12).  This transfer falls within the broadest reasonable interpretation of collection.  
Regarding claims 11 and 13 and the limitations “wherein the bacterium belonging to the genus Bifidobacterium is Bifidobacterium breve” and “wherein the Bifidobacterium breve is selected from the group consisting of Bifidobacterium breve ATCC 15700, Bifidobacterium breve BCCM LMG 23729, Bifidobacterium breve FERM BP-11175, Bifidobacterium breve NITE BP-02460, and combinations thereof.”, Owczarek teaches that Bifidobacterium, including breve ATTC 15700, also referred to as KKP2028p (Table I) may be added as a supplement (Claim 1) to form the fermented fruit product.  Owczarek further teaches that the strains of Bifidobacterium may be used in the method of fermenting a beverage (Claims 8 and 9).  
Regarding claim 12 and the limitation“, wherein the glycoside(s) further comprise(s) an isoflavone glycoside”, As evidenced by Kuhnle bananas comprise isoflavones (Table 1).  Further as evidenced by Pothavorn, members of the species of banana produce isoflavone glycosides (Identification of Phytochemical Structure).  Therefore base on the preponderance of the evidence, the banana material used in the method of Owczarek will contain isoflavone glycosides. 

Proposed Examiner’s Amendment
10. (Currently amended) A method of producing an aglycone(s), the method comprising the steps of: 
A) culturing [[a]] bacteria[[um]] belonging to the genus Bifidobacterium in the presence of a glycoside(s) at a temperature of from 25 to 45°C; and 
B) collecting the aglycone(s) produced in a culture obtained by culturing the bacterium; wherein the glycoside(s) comprise(s) at least a resveratrol glycoside, and wherein the bacteria comprise at least Bifidobacterium breve NITE BP-02460.  

11. (Currently Amended) The method according to claim 10, wherein the bacteria further comprise one or more additional strains of 

12. (Previously presented) The method according to claim 10, wherein the glycoside(s) further comprise(s) an isoflavone glycoside.  

13. (Currently amended) The method according to claim 11, wherein the one or more additional strains of Bifidobacterium breve is selected from the group consisting of Bifidobacterium breve ATCC 15700, Bifidobacterium breve BCCM LMG 23729, Bifidobacterium breve FERM BP-11175

14. (Currently amended) A powdered composition comprising Bifidobacterium breve NITE BP-02460 and a vehicle selected from the group consisting of sugar derivatives, starch derivatives, cellulose derivatives, gum Arabic, dextran, pullulan, silicate derivatives, phosphate derivatives , carbonate derivatives, sulfate derivatives, and combinations thereof.  

15-16. (Canceled).  

17. (Currently amended) A method of promoting the production of an aglycone(s) from a glycoside(s), the method comprising the step of culturing [[a]] bacteria[[um]] belonging to the genus Bifidobacterium in the presence of the glycoside(s) at a temperature of from 25 to 45°C, 
wherein the aglycone(s) comprise(s) at least resveratrol, and 
wherein the bacteria comprise at least Bifidobacterium breve NITE BP-02460.


Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657      

/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657